ORDER
This case came before the court for oral argument March 30, 1993 pursuant to an order which had directed the defendant to appear in order to show cause why this appeal should not be denied and dismissed.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that cause has not been shown.
The award of damages was issued by a master who was appointed by agreement of the parties. He found that storage charges for a vessel owned by the defendants was due and owing. The findings of the master were based upon evidence submitted and no showing has been made that the master was clearly wrong.
Consequently, the defendants’ appeal is denied and dismissed. The judgment entered in the Superior Court conforming the master’s award is hereby affirmed.